MEMORANDUM OPINION
                                        No. 04-11-00328-CV

                                        Hermelinda GARZA,
                                            Appellant

                                                 v.

                             Bobby D. BARNES and Sharon L. Barnes,
                                          Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-18252
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 2, 2011

DISMISSED FOR WANT OF PROSECUTION

           Hermelinda Garza appealed the trial court’s judgment rendered on February 10, 2011.

Garza’s brief was originally due on August 15, 2011. Garza filed one motion for extension of

time in which to file her brief; we granted the motion and ordered the brief to be filed on or

before September 14, 2011. On September 28, 2011, we ordered Garza to show cause in writing

by October 13, 2011 why this appeal should not be dismissed for want of prosecution. See TEX.

R. APP. P. 38.8(a). To date, Garza has filed neither her appellant’s brief nor a response to our
                                                                                 04-11-00328-CV


show cause order. We therefore order this appeal dismissed for want of prosecution. See id.; see

also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to comply

with a court order within the time provided).



                                                           PER CURIAM




                                                -2-